DeNNY, J.
There is no exception to the findings of fact. The appellant contends, however, that from the facts found the court should have held, as a matter of law, that the election was invalid and that the plaintiff was entitled to the relief sought. The contention is without merit.
It has been repeatedly held by this Court that when the Legislature has committed to a board the duty of submitting a proposition to the voters, in an area in which such board has jurisdiction, when such duty has been discharged and the result declared, such declaration is binding on everyone, so long as it stands unreversed by a proper judgment or decree in a direct proceeding brought for that purpose. In the meantime, the validity of the election may not be collaterally attacked. Smallwood v. New Bern, 90 N.C. 36; McDowell v. Construction Co., 96 N.C. 514, 2 S.E. 351; S. v. Emery, 98 N.C. 768, 3 S.E. 810; Rigsbee v. Durham, 98 N.C. 81, 3 S.E. 749; Bynum v. Commissioners, 101 N.C. 412, 8 S.E. 136; S. v. Cooper, 101 N.C. 684, 8 S.E. 134; Young v. Hendersonville, 129 N.C. 422, 40 S.E. 89; Gill v. Commissioners, 160 N.C. 176, 76 S.E. 203, 43 L.R.A. (N.S.) 293; Forester v. North Wilkesboro, 206 N.C. 347, 174 S.E. 112; Barbee v. Commissioners, 210 N.C. 717, 188 S.E. 314.
The judgment of the court below is
Affirmed.